DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In accordance with Applicant's arguments presented July 29, 2021, the prior art of Record including Jeong, Gonzalez, and Nishida does not fairly teach, suggest, or render obvious the limitations of independent Claims 1 and 11.
In particular, Jeong teaches a method and system for controlling a source device in a sink device (Abstract) including Short-range Communication Module 114 configured to facilitate short-range communications over a number of wireless protocols including Bluetooth (as described in [0062]).  Gonzalez teaches a technique for establishing a wireless connection within a personal area network, using protocols such as Bluetooth (Abstract).  Nishida teaches a method and system for managing groups of wireless communication devices (Abstract).  The Examiner additionally submits the teachings of Gossain (US 2014/0181202 A1), Kossi et al. (US 2005/0282494 A1), and Allen (US 2016/0266868 A1) each providing general teachings of coordinating devices within mesh-type networks; however, each respective teaching, when considered in combination with Jeong, Gonzalez, and Nishida does not sufficiently teach or render obvious the limitations of Claims 1 and 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426